       Case 5:15-cv-00126-gwc-jmc Document 211 Filed 10/26/20 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                                       FOR THE                                    2121 OCT 26 ,.M I: ZS
                                 DISTRICT OF VERMONT
                                                                                          CLER/\
 JUSTIN RUSSELL,                                )                                 BY_       f/rw
                                                )                                     DfFLJT~i' CLEf~K
        Plaintiff,                              )
                                                )
        V.                                      )               Case No. 5:15-cv-126
                                                )
 ANDREW PALLITO, CYNTHIA MASON,                 )
 RICHARD BILODEAU, LISA MENARD,                 )
 ROBERT ARNELL and MICHAEL                      )
 TOUCHETTE,                                     )
                                                )
        Defendants.                             )

                      ORDER WITHDRAWING FINAL JUDGMENT

       This long-running case concerns plaintiffs claims that his right to follow the dictates of

his Muslim faith were violated by Vermont Department of Corrections personnel who provided

kosher meals instead of Halal meals.

       In February 2020, Mr. Russell was released from Department of Corrections custody.

       In May 2020, the court accepted the Report and Recommendation filed by Magistrate

Judge Conroy recommending that Plaintiffs Renewed Motion to Certify Class Action be

DENIED as MOOT.

       In September 2020, the District Court issued a final judgment order dismissing the case

without prejudice on grounds that since plaintiff was no longer incarcerated, he lacked standing

to seek injunctive relief concerning the provision of kosher meals to Muslim prisoners. This was

a mistake. The court overlooked its own ruling in 2017 that plaintiff had a potential claim for

compensatory relief. (Doc. 69).
        Case 5:15-cv-00126-gwc-jmc Document 211 Filed 10/26/20 Page 2 of 2




       The court withdraws the final judgment order and will schedule a pre-trial conference to

determine how the parties wish to proceed with the remaining section 1983 claim for nominal

damages or for other damages responsive to plaintiffs claim of spiritual injury.

       Dated at Burlington, in the District of Vermont, this 26th day of October, 2020.



                                                            Geoffrey W ~ e f Judge
                                                            United States District Court




                                                2
